





CITATION:
R. v. Plummer, 2011 ONCA 3
50





DATE:
          20110505



DOCKET: C48086



COURT OF APPEAL FOR ONTARIO



Laskin, MacPherson and Sharpe JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Andrew Plummer



Appellant



Michael Dineen and Emily Morton, for the appellant



Emile Carrington, for the respondent



Heard: April 4, 2011



On appeal from the convictions entered by Justice S. Bruce
          Durno of the Superior Court of Justice on July 13, 2007.



MacPherson J.A.:



A.

INTRODUCTION

[1]

On July 13, 2007, Durno J. of the Superior Court of
    Justice in Brampton convicted the appellant, Andrew Plummer, of possession of a
    prohibited firearm, possession of a firearm in a motor vehicle, possession of a
    firearm in contravention of a prohibition order, and related offences. The
    trial judge sentenced the appellant to 16 months in custody in addition to 16
    months of credit for pre-trial custody. The appellant appeals his convictions.

B.

FACTS

(1)

The parties and events

[2]

The
    following summary of the facts is based on the Agreed Statement of Facts filed
    at the trial and the facts as found by the trial judge in his thorough review
    of the evidence.

[3]

In
    the afternoon of September 12, 2006, the appellant met his girlfriend, Shevon
    Bennett, who had parked her car in the fire lane beside the appellants
    apartment residence at 85 Orenda Court in Brampton. He brought with him Ms.
    Bennetts overnight bag, which she had left at his home the night before. The
    appellant wore a bulletproof vest and carried a handgun in his waistband. The
    appellant sat in the passenger seat of Ms. Bennetts car which was registered
    to her mother.

[4]

Constables
    Michael Ratych and John Hunt were in a patrol car in the area. They saw the
    Bennett car parked facing the wrong way in a clearly marked no-parking zone.
    They knew that the door at 85 Orenda Court closest to the Bennett car was used
    for drug buys.

[5]

As
    they passed by the Bennett car, the police officers saw an expression of
    surprise or shock on the appellants face and they saw him make some movement
    downward in his seat. After they had passed the car, the officers saw the
    appellant bend forward and slouch down. Constable Hunt thought that the
    appellants movements were  consistent
    with concealing drugs.

[6]

The
    officers made a u-turn and came back to investigate the Bennett car and its
    occupants. They exited the van, approached the Bennett car, and asked the
    occupants for their names. When the appellant provided his name to Constable
    Ratych, the officer went to speak to his partner out of earshot of the
    appellant because he immediately associated the name with an officer safety
    alert that had circulated a week before. The alert described the appellant as
    possibly armed with a handgun and in possession of a bulletproof vest.

[7]

In
    fact, on August 29, 2006, the Peel Regional Police had issued an Officer Safety
    Alert regarding Andrew Plummer that included a picture and description of the
    appellant, and identified one of his known hangouts as 85 Orenda Court in
    Brampton.

[8]

The
    alert continued:

*** POSSIBLY ARMED WITH A HANDGUN
    ***

ON
    26 AUGUST 2006, UNIFORM PERSONNEL RECEIVED INFORMATION FROM A CONFIDENTIAL
    INFORMANT REGARDING ANDREW BUBBA PLUMMER. PLUMMER IS THE BROTHER OF ANDREW
    LAWRENCE  1985-11-19  THE INTENDED TARGET OF A SHOOTING ON ORENDA COURT ON 3
    AUGUST 2006.

INFORMATION
    RECEIVED IS THAT PLUMMER IS ACTIVELY ATTEMPTING TO AVENGE THE SHOOTING AND THAT
    HE IS IN POSSESSION OF A HANDGUN WHICH HE CARRIES IN HIS WAISTBAND. INFORMATION
    HAS ALSO BEEN RECEIVED THAT PLUMMER IS ALSO IN POSSESSION OF A BULLETPROOF
    VEST.

ANY
    OFFICER DEALING WITH ANDREW PLUMMER SHOULD USE CAUTION AS HE IS PRESUMED TO BE
    ARMED AND DANGEROUS.

[9]

Constable
    Ratych returned to the passenger side of the car and asked the appellant to
    exit. He believed that he had grounds to search the appellant on the basis of
    the alert, the appellants reaction to seeing the police, and his apparent
    attempt to hide something.

[10]

Once
    the appellant got out of the car, Constable Ratych conducted a pat-down search
    and felt the bulletproof vest. He informed Constable Hunt about what he had
    found and proceeded to the car with a view to searching it. The focus of his
    interest was determining if there was a gun and, if so, seizing it. The
    appellant remained standing outside the car near the officers.

[11]

Contrary
    to Constable Ratychs testimony that he saw the gun in plain view at the top of
    the open bag on the floor in front of the passenger seat, the trial judge
    described the search for, and seizure of, the gun in this fashion: I find the
    officer probably first checked under the passengers seat, and that the gun was
    likely under items in the bag.

[12]

As
    Constable Ratych searched the bag in the car, the appellant fled from the
    scene. The trial judge made no factual findings about the police pursuit and
    apprehension because they were not germane to the legal issues he was required
    to resolve.

(2)

The
Charter
ruling

[13]

The
    appellant made an application to exclude the evidence of the gun on the basis
    that his rights under section 8 (unreasonable search and seizure) and section 9
    (arbitrary detention) of the
Charter
had been violated.

[14]

The
    trial judge ruled that the detention of the appellant by the police was lawful.
    He referred to the alert relating to the appellant, the appellants reaction to
    seeing the police, and his suspicious conduct in the car as if he were
    concealing something and concluded:

With
    that constellation of factors, the officers were entitled to embark on an
    investigative detention. The detention was lawful having regard to the nature
    of the situation, the seriousness of gun crimes, the information known to the
    police about the applicant, and the detention was reasonably responsive to and
    tailored to the circumstances as he was asked to step out of the car. Balancing
    the seriousness of the risk to the public with the liberty interests of the
    applicant, the detention was no more intrusive of liberty interests than was
    necessary to address the risk. [Citation omitted.]

[15]

The
    trial judge held that the pat-down search of the appellant was lawful. He
    reasoned:

I accept Ratychs evidence that he was honestly
    concerned for the safety of the people in the vicinity, as well as his and
    Hunts. Objectively, that was a reasonable conclusion. The applicant was seated
    in a parked car close to a door used by drug purchasers. He was surprised to
    see police, and acted suspiciously as if he was concealing something when the
    officers passed. The officers had some information, of unknown reliability,
    that the applicant was possibly armed and dangerous. Those factors made
    Ratychs decision to conduct a pat-down search reasonable and lawful.

[16]

The trial judge held that once Constable Ratych found
    the bulletproof vest, he reasonably decided that it gave credence to the alert,
    raising the level of suspicion so as to entitle him to go into the car and
    search the very area where the police had seen the appellant acting
    suspiciously as if he was concealing something. The trial judge noted that
    trial counsel conceded that if the officers saw the suspicious movements and
    knew of the alert, they could search the bag and car, at least in the area
    where Mr. Plummer was seated. The trial judge summarized his conclusion
    regarding the vehicle search as follows:

[W]here the police see conduct consistent with
    concealing something in the area of the front passenger seat, have information
    the person may be carrying a gun and wearing a bullet proof vest, and confirm
    he is wearing a bullet proof vest, to find that the police had to stop their
    search once they found he was not carrying a gun on him, flies in the face of
    concerns for officer safety.

[17]

Finally, the trial judge recorded that if he were wrong
    in his conclusion that there was no violation of ss. 8 and 9, he would
    nonetheless have admitted the evidence of the gun. In reaching the conclusion
    that he would not exclude this evidence pursuant to s. 24(2) of the
Charter
, the trial judge applied
    (because he made his ruling in 2007) the criteria in
R. v. Collins
, [1987] 1 S.C.R. 265 (
Collins
) and
R. v. Stillman
,
    [1997] 1 S.C.R. 607 (
Stillman
).

[18]

The appellant appeals his convictions. He contends that
    the trial judge erred in his analysis and conclusions relating to all three of
    the
Charter
issues described above.
    His submission is that the detention was unlawful, the search of the bag inside
    the car was unreasonable, and the evidence of the gun should have been excluded
    from the trial.

C.

ISSUES

[19]

The
    issues are:

(1)

Was
    the detention of the appellant arbitrary contrary to s. 9 of the
Charter
?

(2)

Was
    the search of the bag inside the Bennett car and the seizure of the gun found in the bag unreasonable contrary to s. 8
    of the
Charter
?

(3)

If
    the answer to (1) and/or (2) is in the affirmative, did the trial judge err by not excluding the evidence pursuant to
    s. 24(2) of the
Charter
?

D.

ANALYSIS

(1)

Arbitrary detention 
Charter
s. 9

[20]

The
    appellant contends that the trial judge erred by finding that Constable Ratych
    possessed the requisite reasonable suspicion to conduct an investigative
    detention. There are two components to the appellants submission on this
    issue. First, the appellant submits that the trial judges reliance on the
    appellants suspicious conduct in the car did not provide the requisite
    suspicion for an investigative detention pursuant to
R. v. Mann
, [2004] 3 S.C.R. 59 (
Mann
). Second, the appellant argues that the trial judge relied
    improperly on an officer alert that had uncorroborated and vague information.

[21]

I
    do not accept these submissions. I begin with two preliminary observations.
    First, the threshold of reasonable grounds for an investigative detention must
    be determined through an examination of the totality of the circumstances: see
Mann
at para. 34 and
R. v. Clayton
, [2007] 2 S.C.R. 725, at
    para. 30 (
Clayton
). Second, the
    trial judges assessment of the evidence and findings of fact must be accorded
    substantial deference by a reviewing court: see
R. v. Cornell
, [2010] 2 S.C.R. 142, at paras. 22-25. More
    specifically, the ultimate findings by the trial judge that there were
    reasonable grounds to detain are also owed some measure of deference because of
    the significant factual element involved in this determination.

[22]

Turning
    to the appellants first submission on this issue, I do not think it was
    improper for the trial judge to consider both the appellants reaction to
    seeing the police and his movements consistent with attempting to conceal
    something as factors amongst the totality of the circumstances.

[23]

There
    is abundant authority for observations of reactions by suspects to police
    presence permissibly forming part of the constellation of factors that may
    determine the legality of an investigative detention. The value of such
    evidence, if any, will inevitably be determined by its intersection with the
    myriad of other circumstances in play: see, for example,
Clayton
at paras. 9-10 and 44-46;
R. v. Nesbeth
(2008), 238 C.C.C. (3d) 567 (Ont. C.A.), at paras. 5
    and 17-18 (
Nesbeth
); and
R. v. Dene
, 2010 ONCA 796, at para. 4.
    The trial judges analysis in this case of the police officers perceptions of
    the appellants body language and movements is entirely consistent with these
    authorities.

[24]

With
    respect to the appellants second submission on this issue, I see nothing wrong
    with the trial judges treatment of the Officer Safety Alert. Although the
    information in the alert was stated to have come from a confidential informant
    (I regard this as a neutral, not a negative, factor), the trial judge properly
    focused on several features of the alert to find it deserving of weight in the
    reasonable suspicion calculus:  the alert
    provided recent information, it provided considerable detail about the suspect,
    and it provided information of motive. His analysis in this respect was
    consistent with the framework enunciated by this court in
R. v. Simpson
(1993), 79 C.C.C. (3d) 482 at 503-04 and
R. v. Lewis
(1998), 122 C.C.C. (3d) 481
    at para. 16-17.

[25]

For
    these reasons, I conclude that the trial judge did not err by determining that
    the investigative detention of the appellant was lawful.

(2)

Unreasonable search and seizure
    
Charter
s. 8

[26]

In
    relation to the
Charter
s. 8 issue,
    there are two matters to consider, one raised by the Crown and the second
    advanced by the appellant.

[27]

The
    Crown contends that the appellant had no reasonable expectation of privacy in
    the Bennett car or in the bag in which he hid the firearm and, therefore, he
    had no standing to make a
Charter
s.
    8 challenge. The Crown submits that the trial judge erred by ruling otherwise.

[28]

The
    appellant contends the trial judge erroneously created an ancillary police
    power to conduct a vehicle search incident to an investigative detention. The
    only search permitted in the context of an investigative detention, asserts the
    appellant, is a limited pat-down search of the person being detained.

[29]

I
    will deal first with the standing issue and second with the validity of the
    search.

(a)
Standing

[30]

The
    trial judge stated that [t]he first step in advancing a claim alleging a
    breach of s. 8 is for the applicant to establish that he or she had a
    reasonable expectation of privacy in the thing searched or seized. In this
    case, the thing searched was Ms. Bennetts overnight bag inside her car; the
    thing seized was the gun the appellant placed inside the bag because, as he
    testified on the
voir dire
, I
    thought they would never search a womans bag.

[31]

In
    determining the standing issue, the trial judge considered the factors set out
    by the Supreme Court of Canada in three leading cases:  whether the accused was present at the time of
    the search, possession or control of the property or place searched, ownership
    of the property or place, historical use of the property or item, ability to
    regulate access, existence of a subjective expectation of privacy, and the
    reasonableness of the expectation: see
R.
    v. Buhay
, [2003] 1 S.C.R. 631, at para. 18;
R. v. Edwards
, [1996] 1 S.C.R. 128, at para. 45; and
R. v. Belnavis
, [1997] 3 S.C.R. 341, at
    para. 20.

[32]

Applying
    these factors, the trial judge concluded that several supported a privacy
    finding and several counted against it. In the end, he concluded that [o]n the
    totality of the evidence, I am persuaded the applicant has standing to bring
    his s. 8 argument.

[33]

In
    my view, it is clear that the appellant had no privacy interest in the thing
    searched. He was not the owner of the car  that was Ms. Bennetts mother. He
    was not the driver of the car  that was Ms. Bennett. He was not even a
    passenger in the car  he was simply sitting in the front passenger seat with
    the door open and his feet dangling outside.

[34]

Nor
    did the appellant have a privacy interest in the bag  it was Ms. Bennetts
    bag, it contained only her personal effects, and the appellants connection to
    it was simply carrying it from his apartment to her car when she came to
    retrieve it.

[35]

The
    real privacy issue relates to the thing seized, the gun. There is no question
    that the gun belonged to the appellant; he admitted as much on the
voir dire
.

[36]

The
    question is: did the appellant abandon the gun, thereby dissolving his privacy
    interest in it? On this question, the trial judge reasoned:

I
    am not persuaded the applicant abandoned the gun. I accept his evidence that
    had the police not come back to the Honda, he would have left with the gun.
    Even if they did not come back, I am not prepared to find he was giving up the
    gun to Ms. Bennett.

[37]

With
    respect, I do not accept this conclusion. In my view, it is inconsistent with
    two recent decisions of this court, both of which were decided after the trial
    judges ruling in this case.

[38]

In
R. v. B.(L.)
(2007), 227 C.C.C. (3d)
    70 (Ont. C.A.) (
B.(L.)
), two police
    officers on patrol decided to speak to two young men engaged in suspicious
    activity. When first noticed by the police, one of the young men, L.B., was
    holding a black bag in his hand. By the time the officers joined the two young
    men, one of the officers noted that L.B. was no longer carrying the black bag.
    Moldaver J.A. described the ensuing events at para. 25:

At
    the top of the stairs, Officer Purches quickly located the black bag. He found
    it on the grass with some litter. As he did so, he called down to L.B. and F,
    who were at the bottom with Detective Constable Reimer, and asked whose bag
    is this. F did not respond; L.B. replied I dont know. In view of L.B.s
    response and the fact that he had distanced himself physically from the bag,
    Officer Purches treated the bag as abandoned property and he opened it. Inside,
    he located school work with L.B.s name on it; he also discovered a loaded .22 calibre
    handgun. At that point he shouted gun, gun, gun and he and his partner
    arrested L.B. and F at gunpoint.

[39]

The
    trial judge concluded that L.B. had not abandoned the bag. This court
    disagreed. On the facts set out above, Moldaver J.A. conluded at para. 71, that
    the search of the bag was legally justified in the circumstances. Having
    disclaimed any privacy interest in the bag, the respondent effectively
    precluded himself from relying on s. 8 of the
Charter
to impugn the lawfulness of Officer Purchess search.

[40]

Similarly,
    in
Nesbeth
, a man who had not been
    detained ran away as police approached him. As he ran, he threw away his
    knapsack. The police retrieved the knapsack, which contained cocaine.

[41]

On
    the
Charter
s. 8 issue, Rosenberg
    J.A. discussed
B.(L.)
and concluded,
    at para. 23:

The
    same may be said here. By his conduct in intentionally throwing away the
    knapsack, the respondent had precluded himself from relying on the s. 8
    protection.

[42]

In
    my view,
B.(L.)
and
Nesbeth
are determinative of the privacy
    issue in this appeal. Indeed, the abandonment in this case of the thing
    seized, the gun, was even stronger than those in
B.(L.)
and
Nesbeth
. What
    the appellant did in this case amounts to a form of double abandonment. First,
    he removed the gun from his person and hid it in his girlfriends bag. Second,
    he then ran away from the scene. Taken together, the appellant first distanced
    himself from the gun, by placing it in the bag, and then distanced himself from
    the bag by running away. In these circumstances, his potential privacy interest
    in the gun evaporated.

(b)
The search of the bag

[43]

Strictly
    speaking, it is not necessary to address this issue in light of the resolution
    of the privacy issue above. However, since this issue was fully argued in the
    parties facta and at the hearing  indeed it was the principal focus of the
    hearing  I think it appropriate to consider it. I begin with two preliminary
    observations.

[44]

First,
    the appellant concedes that if there were grounds for an investigative
    detention, the pat-down search of his person following his detention was a
    lawful search. This is an appropriate concession.
Mann
stands for the proposition that where a police officer has
    reasonable grounds to believe that his or her safety or the safety of others is
    at risk, the officer may engage in a protective pat-down search of the detained
    individual.

[45]

Second,
    trial counsel conceded that once the bulletproof vest was found during the
    pat-down search, the officers were then entitled to search the bag and car, at
    least in the area where the appellant was seated. Appellate counsel resiled
    from this concession and sought to argue the opposite. Crown counsel did not
    object. In my view, this was a fair response from the Crown, especially in
    light of the dearth of jurisprudence on the point.

[46]

Turning
    to the merits, the appellant submits that the trial judge erred in law by
    creating a power to search a vehicle incident to an investigative detention.
    Constable Ratych did not arrest the appellant upon feeling what he thought was
    a bulletproof vest; had he done so on adequate grounds, the police arguably
    would have been entitled to search the vehicle as a search incident to the
    arrest. However, since no arrest was made, the only basis on which Constable
    Ratych could have legally entered the vehicle to search the bag was if there
    was a common law power to search a vehicle and its contents incidental to an
    investigative detention of a person. The appellant submits that there is no
    such recognized common law power and the trial judge erred by creating the
    power in the factual circumstances of this case.

[47]

In
    support of this position, the appellant makes three submissions. First,
Mann
, the case that created the power to
    search incidental to an investigative detention, supports his position. Second,
    a bright line interpretation limiting
Mann
to a search of the detained person is the preferred interpretation. Third, on
    the facts of this case, there was no immediate safety risk justifying a search
    beyond the pat-down search of the appellant permitted by
Mann
.

[48]

With
    respect to the appellants first submission, he is correct to focus on
Mann
. In
Mann
, the Supreme Court of Canada held that there is a limited common
    law power of protective search incidental to an investigative detention. Such a
    search will only be justified if it is reasonably necessary, reasonably
    executed, and based on a reasonable belief by the police that officer safety or
    the safety of others is at risk in the totality of the circumstances.

[49]

In
    defining the search power in
Mann
,
    Iacobucci J. relied on the decades of American jurisprudence emanating from the
    decision of the United States Supreme Court in
Terry v. Ohio
, 392 U.S. 1 (1968), which held at p. 27:

[T]here
    must be a narrowly drawn authority to permit a reasonable search for weapons
    for the protection of the police officer, where he has reason to believe that
    he is dealing with an armed and dangerous individual, regardless of whether he
    has probable cause to arrest the individual for a crime.

[50]

In
Mann
, Iacobucci J. described the
    power to search incidental to an investigative detention in similar fashion at
    para. 45:

To
    summarize, as discussed above, police officers may detain an individual for
    investigative purposes if there are reasonable grounds to suspect in all the
    circumstances that the individual is connected to a particular crime and that
    such a detention is necessary.  In
    addition, where a police officer has reasonable grounds to believe that his or
    her safety or that of others is at risk, the officer may engage in a protective
    pat-down search of the detained individual.  Both the detention and the pat-down search must be conducted in a reasonable
    manner.  In this connection, I note that
    the investigative detention should be brief in duration and does not impose an
    obligation on the detained individual to answer questions posed by the police.  The investigative detention and protective search
    power are to be distinguished from an arrest and the incidental power to search
    on arrest, which do not arise in this case.

[51]

The
    appellant contends that the search authorized by
Mann
has three components: it is (1) a pat-down search of the
    person detained, (2) for weapons, (3) for reasons of police and public safety.

[52]

I
    agree that a
Mann
search is anchored
    in safety concerns and is limited to weapons.

[53]

However,
    there is nothing in
Mann
confining a
    search incidental to an investigative detention to only the person detained.
    Indeed, in
Mann
, the court actually
    considered both a pat-down search of the person detained, which it upheld, and
    a search inside the detainees pockets, which it found to be unreasonable.
    Accordingly, I agree with this courts interpretation of
Mann
in
R. v. Batzer
(2005), 200 C.C.C. (3d) 330 at para. 16: the [Supreme Court of Canada] leaves
    the clear inference that on the right facts, a search incidental to a lawful
    stop could comply with the common law and pass constitutional muster even
    though it went beyond a pat down.

[54]

The
    appellants second submission is that, as a matter of policy, the common law
    power to conduct a search incidental to an investigative detention should be
    confined to the person detained. As expressed concisely in his factum at para.
    40:

The
    Appellant submits that in the absence of legislation from Parliament, the Court
    should refrain from creating yet another expanded police search power. Rather,
    a bright line test is the best approach: when the
Mann
pat-down search of the person reveals no weapon, the
    detainee must be allowed to leave unencumbered by any other search.

[55]

In
    support of his position that a bright line test is the right approach, the
    appellant asserts that the problems of a more flexible test are manifested in
    this case by the fact that the trial judge provided no definition of the
    expanded common law power to search a car incident to an investigative
    detention when no weapon is found on the person after a pat-down search.

[56]

I
    disagree with both components of this submission.

[57]

The
    principle enunciated in
Mann
is that
    s. 8
Charter
rights must give way to
    the specific, articulable and reasonable safety concerns that an officer
    harbours for him/herself and nearby members of the public. The balance between
    the right to be free from unreasonable searches and legitimate safety concerns
    is at the core of
Mann
. The
    appellants bright line approach shifts the focus from this balance to a
    different factor, the location of the search.

[58]

There
    is no logic in this shift. If, as the appellant concedes, a pat-down search for
    safety reasons is permissible, why should a broader search (for example of a
    bag in a car) not be available if the result of the pat-down search (for
    example, discovery of a bulletproof vest) continues to present a reasonable
    safety concern? In my view,
Mann
answers this question at the level
    of principle.
Mann
circumscribes
    police conduct by reference to a valid protective purpose, not by whether the
    search is of the person, or of a particular place or object in the vicinity.

[59]

A
    similar logic and similar answer govern the United States jurisprudence on this
    issue. In
Terry v. Ohio
, the United
    States Supreme Court enunciated the power to search the person incidental to an
    investigative detention. Fifteen years later, in
Michigan v. Long
, 463 U.S. 1032 (1983), the court expanded the
    power, still anchored in safety concerns, to a search of the interior of a
    vehicle driven by the person detained. Justice OConnor explained the logic of
    the extension at p. 1050:

Our
    past cases indicate then that protection of police and others can justify
    protective searches when police have a reasonable belief that the suspect poses
    a danger, that roadside encounters between police and suspects are especially
    hazardous, and that danger may arise from the possible presence of weapons in
    the area surrounding a suspect. These principles compel our conclusion that the
    search of the passenger compartment of an automobile, limited to those areas in
    which a weapon may be placed or hidden, is permissible if the police officer
    possesses a reasonable belief based on specific and articulable facts which,
    taken together with the rational inferences from those facts, reasonably
    warrant the officer in believing that the suspect is dangerous and the suspect
    may gain immediate control of weapons. See
Terry
,
    392 U.S., at 21.

[60]

Finally,
    with respect to the appellants second submission, I do not agree that the
    trial judge provided no definition of the search power in this case. He
    identified and applied the leading cases relating to investigative detentions,
    including
Mann
, and concluded:

[W]here
    the police see conduct consistent with concealing something in the area of the
    front passenger seat, have information the person may be carrying a gun and
    wearing a bullet proof vest, and confirm he is wearing a bullet proof vest, to
    find that the police had to stop their search once they found he was not
    carrying a gun on him, flies in the face of concerns for officer safety.

[61]

In
    my view, this conclusion is an admirable mix of a correct understanding of the
    law  the concerns for officer safety anchor of
Mann
 and an application of the law to the facts presented by the
    case.

[62]

This
    brings me to the appellants third submission. He contends that at the point
    the car was searched, the police had the appellant within their control and had
    found no weapon on his person. Accordingly, this was not a situation where
    there was any immediate risk to officer or public safety. Thus the search of
    the bag in the car was unreasonable.

[63]

The
    central problem with this submission is that it runs head-on into the trial
    judges factual finding that he accepted the police evidence that, having seen
    the appellant apparently conceal something in the car, and upon finding that he
    was wearing a bulletproof vest, they had an honest concern that the appellant
    had immediate access to a weapon that was a threat to their safety and the
    safety of people in the vicinity.

[64]

Constable
    Ratychs testimony was replete with references to safety issues and concerns:



Q.

Can you just
          describe whether or not you were aware of this area being, I guess, a high
          crime area  Ill put it that way.



A.

Thats
          correct. Leading up to that  the day of the incident and within recent months
          of that time there had been a previous shooting with regards to a taxicab, a
          homicide in the complex, a previous gun arrest with regards to two
          individuals being arrested with bulletproof vests and in possession of loaded
          handguns, as well as a shooting with regards to a male susp  sorry, a male
          being shot in the face in the complex as well.



Q.

Okay.
          What kind of neighbourhood is it? Can you describe what kind of people would
          be out and about at that time of day?



A.

There were
          actually a lot of children walking through the complex, finished school at
          the end of the day.



Q.

Well,
          what if any concerns did you have with respect to safety? Lets detail that
          for us so that we understand that.



A.

My
          concern is that there is possibly a firearm in Mr. Plummers possession.



Q.

Who were
          you concerned about when you make reference to safety?



A.

Concern
          for my safety, my partners safety, as well as any children or anyone else in
          the area.



[65]

Against
    this backdrop, I do not see why, once Constable Ratych discovered the
    bulletproof vest, he should be required to reject a further search for the gun
    in the immediate vicinity, including the passenger side area of the car in
    which the appellant had been seated moments before. To expect the police
    officer to abandon his search, release the appellant and, in effect, turn his
    back on the appellant as he walks back to the police cruiser is, in my view,
    both unrealistic and unreasonable: see
Clayton
at paras. 43-44 and
Michigan v. Long
,
    at pp. 1049-50.

[66]

In
    the end, I can put it no better than did the trial judge:

[W]here the police see conduct consistent with
    concealing something in the area of the front passenger seat, have information
    the person may be carrying a gun and wearing a bullet proof vest, and confirm
    he is wearing a bullet proof vest, to find that the police had to stop their
    search once they found he was not carrying a gun on him, flies in the face of
    concerns for officer safety.

[67]

In my view, at the levels of common sense and proper
    legal analysis, the trial judge was correct.

(3)

Exclusion of evidence 
Charter
s. 24 (2)

[68]

The
    trial judge said that if he had found a
Charter
violation he would have admitted the evidence of the gun. In reaching this
    conclusion, he applied the s. 24(2) analysis from
Collins
and
Stillman
.

[69]

There
    is now a new s. 24(2) test: see
R. v.
    Grant
, [2009] 2 S.C.R. 353. Since I have concluded that the appellant had
    no standing to make a
Charter
s. 8
    claim and that the appellants s. 8 and s. 9 rights were not violated, in my
    view it is not necessary in this appeal to embark on a hypothetical s. 24(2)
    analysis using a test unavailable to the trial judge.

E.

DISPOSITION

[70]

I
    would dismiss the appeal.

J. C. MacPherson J.A.

Sharpe J.A.  (Concurring):

[71]

I agree with MacPherson J.A. that the police had
    reasonable grounds to conduct an investigative detention of the appellant.  It is conceded that if such grounds existed,
    the police could conduct a protective pat-down search of the appellant to
    ensure officer safety.

[72]

I also agree with MacPherson J.A. that the appellant
    lacked standing to allege that the search of his girlfriends bag violated his
    s. 8
Charter
right, as the appellant
    had no reasonable expectation of privacy in the bag in the circumstances of
    this case.

[73]

I would dismiss the appeal on the standing point.  In my respectful view, as the appeal can
    readily be decided on this ground, we should not deal with the difficult and
    contentious issue of whether the limited power to conduct a pat-down search to
    ensure officer safety should be extended to permit the search of bags and
    vehicles.  However, my colleague has
    dealt with that issue, and as I take a somewhat different approach, I will
    explain why I would find that, on the particular facts of this case, the search
    did not violate the appellants s. 8
Charter
right.

[74]

R. v. Mann
,
    [2004] 3 S.C.R. 59 establishes a limited power of protective search, defined,
    at para. 45, to be a protective pat-down search of the detained
    individual.
Mann
represented a modest but significant expansion of police
    powers.  No Canadian case extends that
    power to cover additional searches of vehicles or items in vehicles.
Mann
states, at para. 17, that the courts must tread softly when asked to expand
    police powers, and that the creation of new police powers is better
    accomplished through legislative deliberation than by judicial decree.  It was for that very reason that the Court
    refused to recognize a general power of detention for investigative purposes
    referring, at para. 18, to the need for the court to exercise its custodial
    role to control and constrain the unregulated use of investigative detentions
    in policingand the potential for abuse inherent in such low-visibility
    exercises of discretionary power.

[75]

The cautionary note sounded in
Mann
is rooted in the historic role of the courts, standing between
    the individual and the state, and reluctant to grant or recognize new police
    powers that encroach on individual liberty: see James Stribopolous, The Limits
    of Judicially Created Police Powers: Investigative Detention After
Mann
 (2007) 52 Crim. L.Q. 299.  In my view, we should follow
Mann
s caution in a case like the
    present, when we are asked to expand the scope of a search incidental to an
    investigative detention.

[76]

A
search
    incidental to an investigative detention is defined and limited by the
    immediate concerns of officer safety.
This
    reflects an important difference between the narrowly focussed and strictly
    limited protective search that may accompany an investigative detention, and
    the broader power to search consequent to a lawful arrest.  It is necessary to maintain that distinction
    and to confine the scope of a search incidental to an investigative detention
    within strict limits.  Here, the police
    did not arrest the appellant, presumably because they did not think they had
    grounds for an arrest.  As the appellant
    points out, there is an understandable tendency to expand a narrow rule to
    endorse the police conduct being challenged, since the case before the court will
    always be one where the search actually yielded a weapon or some other valuable
    evidence.  This is a tendency that the
    courts should resist.

[77]

However,
    on the facts as found by the trial judge, I agree that a modest extension of
    the
Mann
pat-down search was
    justified in this case.  Although the
    officers had the appellant under their temporary control, the situation was
    fluid.  The appellants earlier actions,
    when he appeared to conceal something in the vehicle, combined with the Officer
    Safety Alert indicating that he might be carrying a gun, gave rise to a
    legitimate serious concern that he had immediate access to a weapon that he
    could use if the officers were to simply release him and return to their own
    vehicle.

[78]

On those specific facts, I agree that the officers were
    entitled to search the bag in the car as an incident of the investigative
    detention to ensure their own immediate safety.  While this does represent a modest extension of the protective pat-down
    search in
R. v. Mann
, it is limited
    by the concern for immediate officer safety that underpins
Mann
.

[79]

However, I would emphasize that this should not be read
    as giving the police
carte blanche
power to permit searches of bags or vehicles incident to investigative
    detention.  Such a search demands satisfactory
    proof of a serious concern for officer safety that requires something more than
    the initial pat-down.

RELEASED:  MAY 05 2011
    (J.I.L)

Robert J. Sharpe J.A.

I agree. J. I. Laskin J.A.


